Citation Nr: 1401337	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  05-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral knee disorder.

2.  Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1977. 

The case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the RO. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2007.  A transcript of the hearing is of record.

In August 2007, the Board issued a decision denying the Veteran's claims of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2008, the Court granted a Joint Motion for Remand, vacating the August 2007 decision as to the issues of service connection for bilateral knee and back disorders and remanding these matters to the Board for further proceedings.
The Board remanded the case to the RO in January 2010, June 2011 and October 2012 for further development and adjudication consistent with the Joint Motion.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, with the exception of a November 2013 Appellate Brief.

The issue of service connection for diabetes mellitus has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).   See March 2011 Written Brief Presentation.  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or finding referable to a knee or back disorder during service or for many years thereafter.  

2.  The currently demonstrated lumbar spine degenerative changes and arthritis of the knees are not shown to be due to an injury or other event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by bilateral knee degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§  1110, 1131, 5017 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's disability manifested by low back degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§  1110, 1131, 5017 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The November 2003 and January 2004 VCAA letters explained what evidence was necessary to substantiate the Veteran's claims of service connection.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, a March 2006 VCAA notice letter from VA was provided and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After issuance of the March 2006 letter, and an opportunity for the Veteran to respond, the November 2006 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims (most recently, a July 2013 SSOC readjudicates the claims).

Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, and VA examination reports.

In a November 2012 statement, the Veteran indicated that the private treatment records from 1977 to 1980 could not be obtained because the physician was retired and the medical practice did not retain the records for more than seven years.

The Board is aware that this appeal was, most recently, remanded by the Board in October 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the RO obtain outstanding VA treatment records dated between 1977 and September 2005 and an adequate VA medical opinion regarding the likely etiology of the Veteran's claimed disabilities.

VA received the requested records and afforded the Veteran an additional VA examination.  The Board finds that the November 2012 VA examination was fully adequate as the VA examiner reviewed the claims folders, examined the Veteran, considered the Veteran's self-reported history, and provided an opinion that is consistent with the evidence of record.

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2007.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and that of his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. The actions of the VLJ supplemented VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

The Veteran contends that he currently suffers from a bilateral knee disorder and back disorder due to injuries sustained during service.  Specifically, during the November 2007 hearing, he testified about injuring his knees and back while jumping out of a helicopter during basic training.  He stated that his knees started to pop out of joint in 1978 and that he could not walk.  He also reported having surgery on his right knee shortly after service.

A March 1985 VA treatment record indicated that the Veteran had fallen off his truck and begun to experience pain, swelling and instability of the right knee.  He underwent right knee arthroscopy and arthrotomy.

In March 1986, VA Medical Center (VAMC) X-ray studies revealed findings of a normal lumbar spine.

In an August 1998 medical record, the Veteran reported having had past knee surgery at VA.  It was also noted that he had arthritis of his back and neck documented since 1986.

In an August 1988 private medical record, the Veteran reported having right knee pain and lower back pain since 1986.  It was noted that he was in a wreck with an 18-wheeler in 1986 and had been disabled since that time.

An October 1998 VA treatment record showed complaints of chronic pain and swelling in the right knee and chronic low back pain.  The Veteran was assessed with post-right knee surgery, back disc disease, arthritis, and a motor vehicle accident in 1996 with disability.

A May 2000 VA treatment record indicated that the Veteran fell from a ladder and hit his knees on the ground and hyperextended his back.

In June 2000 VAMC X-ray studies revealed lumbosacral degenerative joint disease, disc disease, and degenerative joint disease of the right knee.

A May 2006 VA treatment record noted a history of two right knee surgeries, findings of bilateral knee osteoarthritis, and chronic low back pain.

A private treatment record dated in June 2006, showed that the Veteran was treated for left knee pain and bilateral knee pain that he reported existed since 1978 and had gradually worsened.

In a February 2007 Authorization and Consent to Release Information to VA, the Veteran reported having knee surgery after getting out of service.  It was his belief this occurred between 1977 and 1980.

In a July 2011 lay statement, the Veteran's relative indicated that she met the Veteran in 1978 after service discharge when he recently had surgery on his right knee.

The SSA decisions and accompanying medical records are of record and are consistent with the evidence addressed hereinabove.  It was noted that he injured his back in a September 1986 injury and his right knee in a 1985 injury.

The Veteran has been diagnosed with degenerative joint disease of the spine and both knees.  Thus, it is determined that the Veteran has a current back and knee disabilities.  He also reports being treated within the first year after service by VA.

To the extent that the Veteran is asserting that he has a continuity of symptomatology for his back disorder and knee disorders since service, the currently demonstrated degenerative joint disease or arthritis of the back and bilateral knees is one of the chronic disease enumerated under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Significantly, on careful review, the service treatment records are found to be negative for any complaint, finding or diagnosis for a knee or back disorder.  In a June 1971 enlistment Report of Medical History, the Veteran checked the box for "arthritis or rheumatism" and complained of having frequent aching of the knees.  The accompanying Report of Medical Examination showed a normal evaluation for the lower extremities and spine.  The February 1977 separation examination revealed a normal evaluation for the lower extremities and spine.  

In the accompanying Report of Medical History, the Veteran denied having arthritis, rheumatism, bursitis or any back or knee disorder. 

At an August 2010 VA examination, the X-ray studies demonstrated degenerative changes in the both knees and spine.  The examiner determined that the cause could not be resolved without resort to speculation.  He stated that there was no reason to doubt the Veteran's claim of jumping from a helicopter during training and also noted that an evaluation of the Veteran at separation was normal and that his post-service weight contributed to long-term back and knee problems.

In a May 2012 addendum, a VA examiner addressed service connection based on aggravation, but did not address whether the claimed disabilities were due to a disease or injury that was incurred in service.

The Veteran underwent VA examination in November 2012.  The examiner reviewed the claims file, conducted an interview with the Veteran, and performed a physical examination.  The examination report indicated the diagnosis date for degenerative joint disease of the spine and knees was 1971.

Thereafter, the examiner opined that the claimed condition was less likely than not incurred in service or caused by the claimed in-service injury.  In support of this opinion, the examiner stated that the Veteran's back and knee complaints were due to aging, his post-military vocation, morbid obesity, and two work-related injuries in 1980 and 1986.  He further stated that X-ray studies of the knees revealed age-related degenerative joint disease only. 

The November 2008 Joint Motion basically indicated that the Board did not fully discuss or weigh the relative value of the Veteran's lay evidence of in-service injury involving the knees and back.

To the extent that the Veteran reports sustaining an in-service injury to his lumbar spine and knees, the key component is whether there is evidence of a nexus linking the claimed in-service injury and the current disability.

Initially, the Board observes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Nevertheless, the Veteran is not competent to provide a medical nexus opinion linking an in-service injury and his current disability, as this represents a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the present case, the Veteran had document knee and back injuries after service and undergone surgery on his right knee on two occasions since service.  The issue of etiology of his current spine and knee disability in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Even assuming the Veteran's lay assertions regarding etiology were competent, the Board finds the VA medical opinions are more probative.

There is no medical opinion on record in support of the Veteran's claim.  The VA examiner in August 2010 could not relate the Veteran's disability to service without resorting to speculation, based on the fact that there was no in-service report of an injury, that service separation examination was normal, and the impact of his excessive weight on the claimed disabilities.  

The one opinion of record that is probative on that matter is that of the November 2012 VA examiner who considered the Veteran's reports of in-service injury, post-service history, and determined that the current disabilities were more likely related to the Veteran's weight and his work-related injuries after service.  

Moreover, the examiner stated that X-ray studies of the bilateral knees was only consistent with age-related degenerative joint disease. 

The record is devoid of any persuasive evidence, medical or lay, that would tend to support the Veteran's lay assertions that his knee and spine condition are due to injuries sustained during service.  The Veteran has asserted that he underwent a right knee surgery within a year of discharge, but medical evidence of this is not available.

The Veteran informed VA in November 2012 that his private physician from 1977 to 1980 has no records of the reported surgery.  None of the records from VA give shows a diagnosis of arthritis  or right knee surgery within one year of service.  Significantly, VAMC records dated in July 1977 show that the Veteran had facial surgery soon after discharge.

The Veteran's assertions of having right knee surgery close to his service discharge certainly weighs in favor of his claim; however, the more probative evidence establishes that a right knee disorder did not require surgery had its onset in service.  The service treatment records and discharge examination record reflect no findings suggestive of a chronic disability.

There is no showing of a chronic disability in service or any has continued since service.  Although the Veteran was ultimately diagnosed with arthritis, there was no such diagnosis shown in service or within the one year post-service presumptive period.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Thus, a continuity of symptomatology is not established for the purpose of granting service connection.

Based on this record, the Board finds that the most probative evidence of record indicates that the Veteran's current back and knee disabilities are not due to an  injury or other event or incident of his period of active service.  Thus, service connection is not warranted.

The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a back disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


